Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application filed 10/06/2021.
Claims 17-31 are newly presented and pending. Claims 1-16 have been cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2022, 12/15/2021 and 10/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17, 22, 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,856,257. Although the claims at issue are not identical, they are not patentably distinct from each as described below.

Regarding claim 17, 22, 27,  Claim 2 of USO 257 discloses a method for transmitting, by a user equipment (UE), uplink (UL) signals in a wireless communication system, the method comprising: 
receiving a configured grant to be used while the UE is not in RRC_CONNECTED (see 2nd limitation); 
starting a time alignment timer based the UE leaving RRC_CONNECTED (3rd limitation); 
performing UL data transmitting using the configured grant, based on i) the UE being not in RRC_CONNECTED and ii) the time alignment timer running (see 4th limitation); and 
performing, by the UE, no UL data transmission except a random access procedure, based on i) the UE being not in RRC_CONNECTED and ii) the time alignment timer not running (see claim 2).

Claims 18-19, 21, 23-24, 26, 28-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,856,257 in view of Choi et al.

Regarding claims 18, 23, 28, Claim 2 fails to disclose but Choi discloses the method wherein, in a state in which the UE is not in RRC_CONNECTED and the time alignment timer is running, the UE operates based on UL timing being synchronized (see fig. 3-4, discloses achieving synchronization by using a timer and achieving synchronization via random access procedure when timer is expired).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include wherein, in a state in which the UE is not in RRC_CONNECTED and the time alignment timer is running, the UE operates based on UL timing being synchronized. 
The motivation for doing so would be to allow receiving the data correctly. 

Regarding claim 19, 24, 29, Claim 2 fails to disclose but Choi discloses the method wherein performing the UL data transmission using the configured grant, based on the UE being not in RRC_CONNECTED and ii) the time alignment timer running comprises: performing the UL data transmission with an identity of the UE (par. 0010-0011, discloses performing uplink using identifier of UE).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include performing the UL data transmission with an identity of the UE. 
The motivation for doing so would be to allow recognizing from which particular UE the data is received from. 

Regarding claims 21, 26, 31, Claim 2 fails to disclose but Choi discloses the computer readable non-transitory storage medium wherein the operations further comprise: receiving a value of the time alignment timer for the UE leaving the time alignment timer (see fig. 3, S302).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include receiving a value of the time alignment timer for the UE leaving the time alignment timer. 
The motivation for doing so would be to allow configuring the timer such that a UE is capable to transmitting data properly. 

Claims 20, 25, 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,856,257 in view of Choi et al. and Jang et al.
Regarding claims 20, 25, 30, Claim 2 fails to disclose but Jang discloses the method further comprising: stopping the time alignment timer based on the UE leaving RRC CONNECTED (see fig. 7, 707-713, discloses in response to completing random access procedure, i.e. getting into RRC connected state, starting of restarting TAT).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include stopping the TAT when the UE is transitioning into RRC connected state as described by Jang. 
The motivation for doing so would be to allow synchronization of the timers in connected state. 

Claims 17, 22, 27 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/335,391 in view of Choi et al. 
This is a provisional nonstatutory double patenting rejection.

Regarding claim 17, 22, 27,  Claim 1 of App 391 discloses a method for transmitting, by a user equipment (UE), uplink (UL) signals in a wireless communication system, the method comprising: 
receiving a configured grant to be used while the UE is not in RRC_CONNECTED (see 1st limitation); 
starting a time alignment timer based the UE leaving RRC_CONNECTED (2nd limitation); 
performing UL data transmitting using the configured grant, based on i) the UE being not in RRC_CONNECTED and ii) the time alignment timer running (see 3rd limitation). 
Claim 1 fails to disclose but Choi discloses performing, by the UE, no UL data transmission except a random access procedure, based on i) the UE being not in RRC_CONNECTED and ii) the time alignment timer not running (see fig. 1, discloses connection release putting UE is no RRC_connected mode, and performing transmission of data while timer is running).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include performing, by the UE, no UL data transmission except a random access procedure, based on i) the UE being not in RRC_CONNECTED and ii) the time alignment timer not running.
The motivation for doing so would be recognize no synchronization present and attempt to re-establish synchronization. 

Regarding claims 18, 23, 28, Claim 4 discloses the method wherein, in a state in which the UE is not in RRC_CONNECTED and the time alignment timer is running, the UE operates based on UL timing being synchronized (claim 4).

Regarding claim 19, 24, 29, Claim 1 discloses the method wherein performing the UL data transmission using the configured grant, based on the UE being not in RRC_CONNECTED and ii) the time alignment timer running comprises: performing the UL data transmission with an identity of the UE (claim 1, 3rd limitation).

Regarding claims 21, 26, 31, Claim 8 discloses the computer readable non-transitory storage medium wherein the operations further comprise: receiving a value of the time alignment timer for the UE leaving the time alignment timer (claim 8).

Regarding claims 20, 25, 30, Claim 7 discloses the method further comprising: stopping the time alignment timer based on the UE leaving RRC CONNECTED (claim 7).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 25, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 20, 25, 30, each claim recites “stopping the time alignment timer based on UE leaving RRC-Connected.” Claim 17 states “starting a time alignment timer based on the UE leaving RRC connected.” As such each of the claims 20, 25, 30 contradicts the independent claim it depends from, and therefore, fails to further limit the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-19, 21-24, 26-29, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0055301 A1) in view of Baghel et al. (US 10,306,596 B2).

Regarding claims 17, 22, 27, Choi discloses a method for transmitting, by a user equipment (UE), uplink (UL) signals in a wireless communication system, UE or computer readable non-transitory storage medium, the method, computer readable non-transitory storage medium or UE comprising: 
a radio frequency (RF) transceiver (fig. 5, 520, par. 0061); 
a processor (fig. 5, 520, par. 0061); and 
a memory storing at least one program that causes the processor to perform operations (see fig. 5, 520, par. 0061) comprising: 
receiving a configured grant to be used while the UE is not in RRC_CONNECTED (see fig. 3, S308, discloses an uplink grant); 
starting a time alignment timer based the UE leaving RRC_CONNECTED (see fig. 3, discloses s301, describes transitioning, S302 discloses starting a timer, see also fig. 5, par. 0048-0057); and 
performing, by the UE, no UL data transmission except a random access procedure, based on i) the UE being not in RRC_CONNECTED and ii) the time alignment timer not running (see fig. 3, s305, discloses performing RA procedure when the UE is in idle and timer has expired in S304, see also fig. 5, par. 0048-0057); and 
and performing UL data transmitting using the configured grant, based on i) the UE being not in RRC_CONNECTED and ii) the time alignment timer running because Choi discloses configuring a connection prior to transmission of data (see fig. 1, discloses connection release putting UE is no RRC_connected mode, and performing transmission of data while timer is running).
Choi fails to disclose wherein the configured grant is to be used while the UE is not in RRC_connected mode. 
Baghel discloses that in order to transmit small data, transitioning to connected state is unnecessary and therefore, provides explicit solution wherein data can be transmitted without establishing connection or in a connectionless mode (see col. 1, lines 39-59 and col. 7, lines 43-60, see also fig. 11A-12, 1103, 1105, 1113).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include using the configured grant for the UE when the UE is not in RRC_connected state and performing transmission of data using the configured grant. 
The motivation for doing so would be to allow reducing overhead signaling related to switching the states. 

Regarding claims 18, 23, 28, Choi discloses the method wherein, in a state in which the UE is not in RRC_CONNECTED and the time alignment timer is running, the UE operates based on UL timing being synchronized (see fig. 3-4, discloses achieving synchronization by using a timer and achieving synchronization via random access procedure when timer is expired).

Regarding claim 19, 24, 29, Choi discloses the method wherein performing the UL data transmission using the configured grant, based on the UE being not in RRC_CONNECTED and ii) the time alignment timer running comprises: performing the UL data transmission with an identity of the UE (par. 0010-0011, discloses performing uplink using identifier of UE).

Regarding claims 21, 26, 31, Choi discloses the computer readable non-transitory storage medium wherein the operations further comprise: receiving a value of the time alignment timer for the UE leaving the time alignment timer (see fig. 3, S302).

Claims 20, 25, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Baghel as applied to claim 17 above, and further in view of Jang et al. (US 8,964,793).

Regarding claims 20, 25, 30, Choi fails to disclose but Jang discloses the method further comprising: stopping the time alignment timer based on the UE leaving RRC CONNECTED (see fig. 7, 707-713, discloses in response to completing random access procedure, i.e. getting into RRC connected state, starting of restarting TAT).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include stopping the TAT when the UE is transitioning into RRC connected state as described by Jang. 
The motivation for doing so would be to allow synchronization of the timers in connected state. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2013/0308545 A1) – describes transmission of short data when a UE is operating in idle mode. 
Li et al. (USP 10,687,354) – discloses transmission of data when a UE is operating in an inactive state. 
This is a continuation of applicant's earlier Application No. 16/335,391.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466